11/2/2020                                                    Mail - Kim Parker, Esquire - Outlook
                    Case 1:19-cv-01410-ELH Document 155-3 Filed 11/02/20 Page 1 of 9

       RE: Attempt to Resolve the Discovery Dispute
       Smith, Brigitte <Brigitte.Smith@wilsonelser.com>
       Fri 10/30/2020 2:56 PM
       To: Jessie Lyons Crawford, Esquire <attorneyjlcrawford@verizon.net>; Kim Parker, Esquire <kp@kimparkerlaw.com>
       Cc: Silvestri, Michael <Michael.Silvestri@wilsonelser.com>
       Dear Counsel:

       While we do intend to file a Motion for Sanctions as it relates to Dr. Abraham, I did not take any comments today
       as consent and it will not be filed as such. I received two emails from Ms. Parker after the deposition which did
       not include the email transmission as required by the Court and did not contain the flags present on Dr. Abraham's
       documents.

       My client testified that there was no document retention policy in 2016; therefore one does not exist to produce.

       There are no further documents to produce on behalf of my client. They have all been produced in discovery and
       Mr. Ross will have them at the deposition. If you want a paper copy of the documents already produced, we can
       have printed on Monday and overnighted to your office.

       I am agreeable to the deposition on 11/4 from 1-4.

       With regard to the Consent Order, I am agreeable to adding language regarding the documents identified at the
       deposition of Anita Manion Pulliam; however, as I previously stated on the record, they are not in evidence, so we
       cannot agree to that language. We would agree to:

       The parties consent to resolve a discovery dispute relating to the Plaintiff's duly noted
       deposition of the Defendant's corporate designee who was deposed by the Plaintiff
       on October 13, 2020. The parties agree that Anita Manion and Larry Ross will serve as
       corporate designees for the Defendant. The parties consent that Larry Ross, Senior VP,
       Operations at Bowlero will appear as an additional corporate designee on November 4, 2020 at
       1:00 p.m. to 4:00 by Zoom. The deposition shall continue for three hours and the Plaintiff's
       counsel is limited to the topics listed in the Deposition Notice and subpoena served on the first
       designee, Anita Manion, as well as the exhibits identified at Anita Manion's Deposition. The
       parties acknowledge that the Discovery Deadline expires on November 2, 2020 and will not
       affect this Consent Order. The Parties shall have six days after the deposition of Larry
       Ross, Senior VP, Operations at Bowlero to file a Motion for Sanctions if the respective
       party determines that a dispute arises that cannot be resolved by the parties within the five day
       period. The parties agree that there will be no objection to the timeline stated herein albeit is
       contrary to the Court's designated deadlines for discovery and related motions. The Defendant
       is soley responsible for the costs of the deposition and should a Motion for Sanctions be
       necessary as determined by either party, the Defendant will pay the cost of an expedited
       transcript.

       Please advise if you are agreeable to this version.

       Very truly yours,

       Brigitte J. Smith


       From: Jessie Lyons Crawford, Esquire [attorneyjlcrawford@verizon.net]
       Sent: Friday, October 30, 2020 2:35 PM
       To: Smith, Brigitte; kp@kimparkerlaw.com
       Cc: Silvestri, Michael


https://outlook.office.com/mail/search/id/AAQkADJhY2MxOTA5LWJiNGEtNGM5MC1hM2ZmLWE0MGUyMDljMzFlNgAQAEG%2B7dB6TuZAillEcmwM…   1/9
11/2/2020                                              Mail - Kim Parker, Esquire - Outlook
                   Case 1:19-cv-01410-ELH Document 155-3 Filed 11/02/20 Page 2 of 9
       Subject: Re: Attempt to Resolve the Discovery Dispute



       [EXTERNAL EMAIL]

       Dear Counsel:

       A few matters to address for your consider:

       1. Please be advised that in the deposition when you threatened to file a Motion against my expert I
       responded with "go ahead". That was not meant to serve as consent. I am not of the opinion that you
       have grounds for a Motion so I will not consent.

       Also, in the deposition today I sent you two documents and attempted to give you an opportunity to
       address them in the deposition and you declined. You advised that you will file your Motion with the
       Court.

       2. As stated in my previous e-mail, I request that you provide the Document Retention Policy that was in
       effect on the date of the incident in question. We have requested this document on numerous occasions. If
       I do not receive it by Monday, I will need to file a Motion for Sanctions for failure to provide the policy.
       Will you resolve this dispute by providing the Retention Policy by Monday?

       3. I accept your change in the proposed Order with clarification on scope. I added language that I
       believe should be obvious, but due to my experience with you, I believe we should clarify the scope of
       the deposition. (See below). Due to my schedule change, I am available from 1-4 p.m.. I reviewed Ms.
       Manion's transcripts and believe we may be able to condense my questions to 3 hours on November 4,
       2020 from 1-4 p.m. I am unavailable by 4:15 due to another matter.

       I will file the following Consent Order today if you approve of the amendments:

       The parties consent to resolve a discovery dispute relating to the Plaintiff's duly noted
       deposition of the Defendant's corporate designee who was deposed by the Plaintiff
       on October 13, 2020. The parties agree that Anita Manion and Larry Ross will serve as
       corporate designees for the Defendant. The parties consent that Larry Ross, Senior VP,
       Operations at Bowlero will appear as an additional corporate designee on November 4, 2020 at
       1:00 p.m. to 4:00 by Zoom. The deposition shall continue for three hours and the Plaintiff's
       counsel is limited to the topics listed in the Deposition Notice and subpoena served on the first
       designee, Anita Manion, as well as the exhibits moved into evidence at Anita Manion's
       Deposition. The parties acknowledge that the Discovery Deadline expires on November 2, 2020
       and will not affect this Consent Order. The Parties shall have six days after the deposition
       of Larry Ross, Senior VP, Operations at Bowlero to file a Motion for Sanctions if the respective
       party determines that a dispute arises that cannot be resolved by the parties within the five day
       period. The parties agree that there will be no objection to the timeline stated herein albeit is
       contrary to the Court's designated deadlines for discovery and related motions. The Defendant
       is soley responsible for the costs of the deposition and should a Motion for Sanctions be
       necessary as determined by the Plaintiff, the Defendant will pay the cost of an expedited
       transcript.

        Further, I will need your Corporate Designee to provide the documents under subpoena that were not
       provided by Ms. Manion at her deposition. If possible, kindly provide the documents 24 hours before the
       deposition.


       Jessie Lyons Crawford
       attorneyjlcrawford@verizon.net
https://outlook.office.com/mail/search/id/AAQkADJhY2MxOTA5LWJiNGEtNGM5MC1hM2ZmLWE0MGUyMDljMzFlNgAQAEG%2B7dB6TuZAillEcmwM…   2/9
11/2/2020                                              Mail - Kim Parker, Esquire - Outlook
                   Case 1:19-cv-01410-ELH Document 155-3 Filed 11/02/20 Page 3 of 9
       Law Office of Jessie Lyons Crawford, LLC
       2601 Maryland Avenue
       Baltimore, Maryland 21218
       410-662-1230/ Fax: 410-662-1238
       Mobile: 443-414-5785

       Notice: This electronic mail transmission may constitute a privileged attorney-client communication
       and/or attorney work product. It is intended for the named recipient noted on this e-mail. If you have
       received this transmission and you are not the intended person, you are not authorized to use this e-mail
       for any reason. If you are not the intended person, please delete it from your system without copying it,
       and notify the sender by reply e-mail. Thank you.


       -----Original Message-----
       From: Smith, Brigitte <Brigitte.Smith@wilsonelser.com>
       To: Jessie Lyons Crawford, Esquire <attorneyjlcrawford@verizon.net>; kp@kimparkerlaw.com
       <kp@kimparkerlaw.com>
       Cc: Silvestri, Michael <Michael.Silvestri@wilsonelser.com>
       Sent: Fri, Oct 30, 2020 12:27 pm
       Subject: RE: Attempt to Resolve the Discovery Dispute


       Dear Counsel:



       We will not waive any right or obligation to file a Motion for Sanctions as it relates to the deposition or
       any discovery matter. We will agree to file any motion within 6 days of the deposition, if any agreement
       cannot be reached before that. However, as a compromise, we will agree to pay the cost of the
       transcript if a Motion is necessary for either party.



       Very truly yours,



       Brigitte Smith
       Attorney at Law
       Wilson Elser Moskowitz Edelman & Dicker LLP
       500 East Pratt Street, Suite 600
       Baltimore, MD 21202 -3173
       410.962.7224 (Direct)
       410.539.1800 (Main)
       410.962.8758 (Fax)
       brigitte.smith@wilsonelser.com

       From: Jessie Lyons Crawford, Esquire [mailto:attorneyjlcrawford@verizon.net]
       Sent: Friday, October 30, 2020 11:34 AM
       To: Smith, Brigitte <Brigitte.Smith@wilsonelser.com>; kp@kimparkerlaw.com
       Cc: Silvestri, Michael <Michael.Silvestri@wilsonelser.com>
       Subject: Re: Attempt to Resolve the Discovery Dispute



       [EXTERNAL EMAIL]

https://outlook.office.com/mail/search/id/AAQkADJhY2MxOTA5LWJiNGEtNGM5MC1hM2ZmLWE0MGUyMDljMzFlNgAQAEG%2B7dB6TuZAillEcmwM…   3/9
11/2/2020                                              Mail - Kim Parker, Esquire - Outlook
                   Case 1:19-cv-01410-ELH Document 155-3 Filed 11/02/20 Page 4 of 9
       The parties consent to resolve a discovery dispute relating to the Plaintiff's duly noted
       deposition of the Defendant's corporate designee who was deposed by the Plaintiff on
       November 13, 2020. The parties agree that Anita Manion and Larry Ross will serve as
       corporate designees for the Defendant. The parties consent that Larry Ross, Senior VP,
       Operations at Bowlero will appear as an additional corporate designee on November 4, 2020 at
       1:00 p.m. by Zoom. The deposition shall continue for four hours and the Plaintiff's counsel is
       limited to the topics listed in the Deposition Notice served on the first designee, Anita Manion.
       The parties acknowledge that the Discovery Deadline expires on November 2, 2020 and will not
       affect this Consent Order. The Plaintiff shall have six days after the deposition of Larry
       Ross, Senior VP, Operations at Bowlero to file a Motion for Sanctions if the Plaintiff determines
       that a dispute arises that cannot be resolved by the parties within the five day period. The
       parties agree that there will be no objection to the timeline stated herein albeit is contrary to the
       Court's designated deadlines for discovery and related motions. The Defendant is soley
       responsible for the costs of the deposition and should a Motion for Sanctions be necessary as
       determined by the Plaintiff, the Defendant will pay the cost of an expedited transcript.

       I disagree that the Defendant should have any opportunity to file Motions based on the
       deposition. I believe my version should be used. We have not reached an agreement as to
       language and scheduling the deposition today is pre-mature.

       Jessie Lyons Crawford

       attorneyjlcrawford@verizon.net

       Law Office of Jessie Lyons Crawford, LLC

       2601 Maryland Avenue

       Baltimore, Maryland 21218

       410-662-1230/ Fax: 410-662-1238

       Mobile: 443-414-5785

       Notice: This electronic mail transmission may constitute a privileged attorney-client communication
       and/or attorney work product. It is intended for the named recipient noted on this e-mail. If you have
       received this transmission and you are not the intended person, you are not authorized to use this e-mail
       for any reason. If you are not the intended person, please delete it from your system without copying it,
       and notify the sender by reply e-mail. Thank you.




       -----Original Message-----
       From: Smith, Brigitte <Brigitte.Smith@wilsonelser.com>
       To: Jessie Lyons Crawford, Esquire <attorneyjlcrawford@verizon.net>; kp@kimparkerlaw.com
       <kp@kimparkerlaw.com>
       Cc: Silvestri, Michael <Michael.Silvestri@wilsonelser.com>
       Sent: Fri, Oct 30, 2020 6:34 am
       Subject: RE: Attempt to Resolve the Discovery Dispute

       Dear Counsel:

        We have confirmed the deposition with Mr. Ross at 1:00 p.m. and have secured the Court Reporter. As
       for the Consent Order, we agree to following language:
https://outlook.office.com/mail/search/id/AAQkADJhY2MxOTA5LWJiNGEtNGM5MC1hM2ZmLWE0MGUyMDljMzFlNgAQAEG%2B7dB6TuZAillEcmwM…   4/9
11/2/2020                                              Mail - Kim Parker, Esquire - Outlook
                    Case 1:19-cv-01410-ELH Document 155-3 Filed 11/02/20 Page 5 of 9

       The parties consent to resolve a discovery dispute relating to the Plaintiff's duly noted deposition of the
       Defendant's corporate designee who was deposed by the Plaintiff on November 13, 2020. The parties
       agree that Anita Manion and Larry Ross will serve as corporate designees for the Defendant. The parties
       consent that Larry Ross, Senior VP, Operations at Bowlero will appear as an additional corporate
       designee on November 4, 2020 at 1:00 p.m. by Zoom. The deposition shall continue for four hours and
       the Plaintiff's counsel is limited to the topics listed in the Deposition Notice served on the first designee,
       Anita Manion. The parties acknowledge that the Discovery Deadline expires on November 2, 2020 and
       will not affect this Consent Order. The Parties shall have six days after the deposition of Larry
       Ross, Senior VP, Operations at Bowlero to file a Motion for Sanctions if the either party determines that a
       dispute arises that cannot be resolved by the parties within the five day period. The parties agree that
       there will be no objection to the timeline stated herein albeit is contrary to the Court's designated
       deadlines for discovery and related motions. The Defendant is solely responsible for the costs of the
       court reporter for the deposition and should a Motion for Sanctions be necessary by either party, the
       parties will agree to have the Court determine the assessment of costs.

       Very truly yours,



       Brigitte Smith
       Attorney at Law
       Wilson Elser Moskowitz Edelman & Dicker LLP
       500 East Pratt Street, Suite 600
       Baltimore, MD 21202 -3173
       410.962.7224 (Direct)
       410.539.1800 (Main)
       410.962.8758 (Fax)
       brigitte.smith@wilsonelser.com

       From: Jessie Lyons Crawford, Esquire [mailto:attorneyjlcrawford@verizon.net]
       Sent: Thursday, October 29, 2020 6:57 PM
       To: Smith, Brigitte <Brigitte.Smith@wilsonelser.com>; kp@kimparkerlaw.com
       Cc: Silvestri, Michael <Michael.Silvestri@wilsonelser.com>; kp@kimparkerlaw.com
       Subject: Re: Attempt to Resolve the Discovery Dispute



       [EXTERNAL EMAIL]

       I will need to know your response to my proposal by the 3:00 p.m. After that, I will need to begin my
       Motion if we cannot come to an agreement on the proposed order. Once I begin the Motion I intend to
       complete it and file by Monday. I anticipate that it will take me the weekend to complete it.



       Thank you.



       Jessie Lyons Crawford
       attorneyjlcrawford@verizon.net

       Law Office of Jessie Lyons Crawford, LLC

https://outlook.office.com/mail/search/id/AAQkADJhY2MxOTA5LWJiNGEtNGM5MC1hM2ZmLWE0MGUyMDljMzFlNgAQAEG%2B7dB6TuZAillEcmwM…   5/9
11/2/2020                                                Mail - Kim Parker, Esquire - Outlook
                   Case 1:19-cv-01410-ELH Document 155-3 Filed 11/02/20 Page 6 of 9
       2601 Maryland Avenue

       Baltimore, Maryland 21218

       410-662-1230/ Fax: 410-662-1238

       Mobile: 443-414-5785

       Notice: This electronic mail transmission may constitute a privileged attorney-client communication
       and/or attorney work product. It is intended for the named recipient noted on this e-mail. If you have
       received this transmission and you are not the intended person, you are not authorized to use this e-mail
       for any reason. If you are not the intended person, please delete it from your system without copying it,
       and notify the sender by reply e-mail. Thank you.




       -----Original Message-----
       From: Jessie Lyons Crawford, Esquire <attorneyjlcrawford@verizon.net>
       To: Brigitte.Smith@wilsonelser.com <Brigitte.Smith@wilsonelser.com>; kp@kimparkerlaw.com
       <kp@kimparkerlaw.com>
       Cc: Michael.Silvestri@wilsonelser.com <Michael.Silvestri@wilsonelser.com>; kp@kimparkerlaw.com
       <kp@kimparkerlaw.com>
       Sent: Thu, Oct 29, 2020 3:42 pm
       Subject: Re: Attempt to Resolve the Discovery Dispute

       Dear Counsel:

       Thank for your efforts to resolve this dispute.

       The deposition speaks clearly as to both of our positions. Nevertheless, I appreciate your willingness
       to attempt to resolve this discovery dispute. I will draft the Consent Court Order which I will send to you
       for review and amendments. The Order will state the following:

       The parties consent to resolve a discovery dispute relating to the Plaintiff's duly noted deposition of the
       Defendant's corporate designee who was deposed by the Plaintiff on November 13, 2020. The parties
       agree that Anita Manion and Larry Ross will serve as corporate designees for the Defendant. The parties
       consent that Larry Ross, Senior VP, Operations at Bowlero will appear as an additional corporate
       designee on November 4, 2020 at 1:00 p.m. by Zoom. The deposition shall continue for four hours and
       the Plaintiff's counsel is limited to the topics listed in the Deposition Notice served on the first designee,
       Anita Manion. The parties acknowledge that the Discovery Deadline expires on November 2, 2020 and
       will not affect this Consent Order. The Plaintiff shall have six days after the deposition of Larry
       Ross, Senior VP, Operations at Bowlero to file a Motion for Sanctions if the Plaintiff determines that a
       dispute arises that cannot be resolved by the parties within the five day period. The parties agree that
       there will be no objection to the timeline stated herein albeit is contrary to the Court's designated
       deadlines for discovery and related motions. The Defendant is soley responsible for the costs of the
       deposition and should a Motion for Sanctions be necessary as determined by the Plaintiff, the Defendant
       will pay the cost of an expedited transcript.

       This is my proposal for the Order.



       Jessie Lyons Crawford
       attorneyjlcrawford@verizon.net
https://outlook.office.com/mail/search/id/AAQkADJhY2MxOTA5LWJiNGEtNGM5MC1hM2ZmLWE0MGUyMDljMzFlNgAQAEG%2B7dB6TuZAillEcmwM…   6/9
11/2/2020                                              Mail - Kim Parker, Esquire - Outlook
                   Case 1:19-cv-01410-ELH Document 155-3 Filed 11/02/20 Page 7 of 9
       Law Office of Jessie Lyons Crawford, LLC
       2601 Maryland Avenue
       Baltimore, Maryland 21218
       410-662-1230/ Fax: 410-662-1238
       Mobile: 443-414-5785

       Notice: This electronic mail transmission may constitute a privileged attorney-client communication
       and/or attorney work product. It is intended for the named recipient noted on this e-mail. If you have
       received this transmission and you are not the intended person, you are not authorized to use this e-mail
       for any reason. If you are not the intended person, please delete it from your system without copying it,
       and notify the sender by reply e-mail. Thank you.



       -----Original Message-----
       From: Smith, Brigitte <Brigitte.Smith@wilsonelser.com>
       To: Jessie Lyons Crawford, Esquire <attorneyjlcrawford@verizon.net>; kp@kimparkerlaw.com
       <kp@kimparkerlaw.com> <kp@kimparkerlaw.com>
       Cc: Silvestri, Michael <Michael.Silvestri@wilsonelser.com>
       Sent: Thu, Oct 29, 2020 1:05 pm
       Subject: RE: Attempt to Resolve the Discovery Dispute

       Dear Counsel:

       While my client disputes the allegations contained in your letter regarding the deposition of Anita
       Manion Pulliam, as corporate designee of AMF, we are agreeable to producing Larry Ross, Senior VP,
       Operations at Bowlero, and will arrange for the court reporter. Mr. Ross is available on 11/4 for the
       deposition.

       Please confirm your availability on 11/4 and we will make arrangements for the court reporter.

       Very truly yours,

       Brigitte J. Smith



       Brigitte Smith
       Attorney at Law
       Wilson Elser Moskowitz Edelman & Dicker LLP
       500 East Pratt Street, Suite 600
       Baltimore, MD 21202 -3173
       410.962.7224 (Direct)
       410.539.1800 (Main)
       410.962.8758 (Fax)
       brigitte.smith@wilsonelser.com
       From: Jessie Lyons Crawford, Esquire [mailto:attorneyjlcrawford@verizon.net]
       Sent: Tuesday, October 27, 2020 11:27 PM
       To: Smith, Brigitte <Brigitte.Smith@wilsonelser.com>; kp@kimparkerlaw.com <kp@kimparkerlaw.com>
       <kp@kimparkerlaw.com <kp@kimparkerlaw.com>
       Subject: Attempt to Resolve the Discovery Dispute

       [EXTERNAL EMAIL]


https://outlook.office.com/mail/search/id/AAQkADJhY2MxOTA5LWJiNGEtNGM5MC1hM2ZmLWE0MGUyMDljMzFlNgAQAEG%2B7dB6TuZAillEcmwM…   7/9
11/2/2020                                                   Mail - Kim Parker, Esquire - Outlook
                    Case 1:19-cv-01410-ELH Document 155-3 Filed 11/02/20 Page 8 of 9
       Please see attached.

       Jessie Lyons Crawford
       attorneyjlcrawford@verizon.net
       Law Office of Jessie Lyons Crawford, LLC
       2601 Maryland Avenue
       Baltimore, Maryland 21218
       410-662-1230/ Fax: 410-662-1238
       Mobile: 443-414-5785

       Notice: This electronic mail transmission may constitute a privileged attorney-client communication
       and/or attorney work product. It is intended for the named recipient noted on this e-mail. If you have
       received this transmission and you are not the intended person, you are not authorized to use this e-mail
       for any reason. If you are not the intended person, please delete it from your system without copying it,
       and notify the sender by reply e-mail. Thank you.
       CONFIDENTIALITY NOTICE: This electronic message is intended to be
       viewed only by the individual or entity to whom it is addressed.
       It may contain information that is privileged, confidential and
       exempt from disclosure under applicable law. Any dissemination,
       distribution or copying of this communication is strictly prohibited
       without our prior permission. If the reader of this message is not
       the intended recipient, or the employee or agent responsible for
       delivering the message to the intended recipient, or if you have
       received this communication in error, please notify us immediately by
       return e-mail and delete the original message and any copies of it
       from your computer system.

       For further information about Wilson, Elser, Moskowitz, Edelman &
       Dicker LLP, please see our website at www.wilsonelser.com or refer to
       any of our offices.

       Thank you.

       CONFIDENTIALITY NOTICE: This electronic message is intended to be
       viewed only by the individual or entity to whom it is addressed.
       It may contain information that is privileged, confidential and
       exempt from disclosure under applicable law. Any dissemination,
       distribution or copying of this communication is strictly prohibited
       without our prior permission. If the reader of this message is not
       the intended recipient, or the employee or agent responsible for
       delivering the message to the intended recipient, or if you have
       received this communication in error, please notify us immediately by
       return e-mail and delete the original message and any copies of it
       from your computer system.

       For further information about Wilson, Elser, Moskowitz, Edelman &
       Dicker LLP, please see our website at www.wilsonelser.com or refer to
       any of our offices.
       Thank you.
       CONFIDENTIALITY NOTICE: This electronic message is intended to be
       viewed only by the individual or entity to whom it is addressed.
       It may contain information that is privileged, confidential and
       exempt from disclosure under applicable law. Any dissemination,
       distribution or copying of this communication is strictly prohibited
       without our prior permission. If the reader of this message is not
       the intended recipient, or the employee or agent responsible for
       delivering the message to the intended recipient, or if you have

https://outlook.office.com/mail/search/id/AAQkADJhY2MxOTA5LWJiNGEtNGM5MC1hM2ZmLWE0MGUyMDljMzFlNgAQAEG%2B7dB6TuZAillEcmwM…   8/9
11/2/2020                                              Mail - Kim Parker, Esquire - Outlook
                    Case 1:19-cv-01410-ELH Document 155-3 Filed 11/02/20 Page 9 of 9
       received this communication in error, please notify us immediately by
       return e-mail and delete the original message and any copies of it
       from your computer system.

       For further information about Wilson, Elser, Moskowitz, Edelman &
       Dicker LLP, please see our website at www.wilsonelser.com or refer to
       any of our offices.
       Thank you.

       CONFIDENTIALITY NOTICE: This electronic message is intended to be

       viewed only by the individual or entity to whom it is addressed.

       It may contain information that is privileged, confidential and

       exempt from disclosure under applicable law. Any dissemination,

       distribution or copying of this communication is strictly prohibited

       without our prior permission. If the reader of this message is not

       the intended recipient, or the employee or agent responsible for

       delivering the message to the intended recipient, or if you have

       received this communication in error, please notify us immediately by

       return e-mail and delete the original message and any copies of it

       from your computer system.



       For further information about Wilson, Elser, Moskowitz, Edelman &

       Dicker LLP, please see our website at www.wilsonelser.com or refer to

       any of our offices.

       Thank you.
       [ EXTERNAL ]




https://outlook.office.com/mail/search/id/AAQkADJhY2MxOTA5LWJiNGEtNGM5MC1hM2ZmLWE0MGUyMDljMzFlNgAQAEG%2B7dB6TuZAillEcmwM…   9/9
